            Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Abraham Rosenfeld, individually and on behalf of all others                   Civil Action No:
 similarly situated;
                                           Plaintiff,
                                                                         CLASS ACTION COMPLAINT

                                                                          DEMAND FOR JURY TRIAL




        -v.-
 Forster & Garbus, LLP,
 Absolute Resolutions Investments, LLC,
 John Does 1-25.

                                       Defendant(s).


Plaintiff Abraham Rosenfeld (hereinafter, “Plaintiff”), a New York resident, brings this Class

Action Complaint by and through his attorneys, Stein Saks, PLLC, against Defendant Forster &

Garbus, LLP (hereinafter “Defendant F&G”) and Defendant Absolute Resolutions Investments,

LLC (hereinafter “Defendant ARI”) , individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                      INTRODUCTION/PRELIMINARY STATEMENT

       1.       Congress enacted the FDCPA in 1977 in response to the "abundant evidence of the

   use of abusive, deceptive, and unfair debt collection practices by many debt collectors." 15

   U.S.C. §1692(a). At that time, Congress was concerned that "abusive debt collection practices

   contribute to the number of personal bankruptcies, to material instability, to the loss of jobs, and


                                                                                                     1
        Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 2 of 10




to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does not require

"misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.       Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id § l692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.       The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331,

15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent

jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

   4.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                   NATURE OF THE ACTION

   5.       Plaintiff brings this class action on behalf of a class of New York consumers under

§ 1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.       Plaintiff is seeking damages and declaratory and injunctive relief.

                                           PARTIES

   7.       Plaintiff is a resident of the State of New York, County of Rockland, residing at 29

Overbrook Dr., Airmont, NY 10952.
        Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 3 of 10




   8.       Defendant Forster & Garbus, LLP is a "debt collector" as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA with an address at 60 Vanderbilt Motor Pkwy

Commack, NY 11725.

   9.       Upon information and belief, Defendant F&G is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.      Defendant ARI is a "debt collector" as the phrase is defined in 15 U.S.C. § 1692(a)(6)

and used in the FDCPA with an address for service upon its registered agent, URS Agents Inc.,

One Commerce Plaza Ste 805A, 99 Washington Ave, Albany, New York, 12210.

   11.      Upon information and belief, Defendant ARI is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   12.      John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

   13.      Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   14.      The Class consists of:

            a. all individuals with addresses in the State of New York;

            b. to whom Defendant F&G sent a collection letter attempting to collect a consumer

               debt;

            c. on behalf of Defendant ARI;
      Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 4 of 10




            d. that states that the amount due may increase due to “other charges,” when there

               are no other charges existing at the time that could possibly increase the daily

               balance;

            e. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (2l) days after the filing of this action.

   15.      The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or

have purchased debts.

   16.      Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   17.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as

Exhibit A, violate 15 U.S.C. §§ l692e and 1692f.

   18.      The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor his attorneys have any interests, which might cause them not to vigorously pursue this action.
     Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 5 of 10




   19.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominance over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the form

               attached as Exhibit A violate 15 § l692e and §1692f.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all
      Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 6 of 10




                members would be impracticable. Class action treatment will permit a large

                number of similarly situated persons to prosecute their common claims in a single

                forum efficiently and without unnecessary duplication of effort and expense that

                individual actions would engender.

   20.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

   21.      Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).


                                   FACTUAL ALLEGATIONS

   22.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   23.      Some time prior to July 10, 2019, an obligation was allegedly incurred to Sofi

Lending Corp.

   24.      The obligation arose out of a transaction in which money, property, insurance or

services, which are the subject of the transaction, were incurred primarily for personal, family

or household purposes, specifically a personal loan.

   25.      The alleged Sofi Lending Corp obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   26.      Sofi Lending Corp is a "creditor" as defined by 15 U.S.C.§ 1692a(4).
     Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 7 of 10




   27.      Defendant ARI, a debt collector, eventually acquired the Sofi Lending Corp account,

and contracted with Defendant F&G to collect the alleged debt.

   28.      Defendants collect and attempt to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.



                                    July 10, 2019 Collection Letter

   29.      On or about July 10, 2019, Defendant F&G on behalf of Defendant ARI sent the

Plaintiff a collection letter (the “Letter”) regarding the alleged debt owed to Defendant ARI.

See Letter attached as Exhibit A.

   30.      The collection letter states: “If interest or other charges or fees accrue on this account,

after the date of this letter, the amount due on the day you pay may be greater.”

   31.      Upon information and belief, the Defendants are seeking to enforce a New York State

Court judgment for which there is statutory interest accruing, but no other charges.

   32.      Defendants misled and deceived the Plaintiff into the belief that there are “other

charges” which will possibly increase the daily balance, when in reality there are no “other

charges” provided for by contract or law that will be impact the balance of this debt.

   33.      If the Defendants are aware of “other charges” that would lead to an increase the

daily balance, the Defendants should clarify and clearly explain them in the letter.

   34.      The failure to explain what these “other charges” could possibly be, caused the

Plaintiff to be prejudiced as it is not clear to him by how much and on what basis the debt may

increase.
       Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 8 of 10




     35.     As a result of Defendants’ deceptive misleading and false debt collection practices,

  Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     36.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     37.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     38.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     39.     Defendant violated said section by:


             a. Making a false and misleading representation in violation of §1692e (10).


     40.     By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys’ fees.


                                COUNT II
      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                               §1692f et seq.

     41.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

  above herein with the same force and effect as if the same were set forth at length herein.

     42.     Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.
            Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 9 of 10




       43.      Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

   unconscionable means in connection with the collection of any debt.

       44.      Defendants violated this section by

                a. unfairly stating that the balance may increase due to “other charges”

       45.      By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

   conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

   and attorneys’ fees.



                                 DEMAND FOR TRIAL BY JURY


       46.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Abraham Rosenfeld, individually and on behalf of all others

similarly situated demands judgment from Defendant F&G and Defendant ARI as follows:


       1.       Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.       Awarding Plaintiff and the Class statutory damages;

       3.       Awarding Plaintiff and the Class actual damages;

       4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.       Awarding pre-judgment interest and post-judgment interest; and
     Case 7:20-cv-04326-NSR Document 1 Filed 06/07/20 Page 10 of 10




   6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: Hackensack, New Jersey
          June 7, 2020

                                                        /s/ Raphael Deutsch
                                                        By: Raphael Deutsch, Esq.
                                                        Stein Saks, PLLC
                                                        285 Passaic Street
                                                        Hackensack, NJ 07601
                                                        (P): (201) 282-6500 ext. 141
                                                        (F): (201) 282-6501
                                                        (E) rdeutsch@steinsakslegal.com
                                                        Attorneys For Plaintiff
